                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


UNITED STATES OF AMERICA,                  :
                                           :
                   v.                      :
                                           :         CRIMINAL ACTION NO.
MARIO DEANDRE JACKSON,                     :         1:15-CR-0284-AT-1
                                           :



                                       ORDER

        Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 602] recommending that Defendant Jackson be

found competent to stand trial. The Defendant filed objections to the R&R [Doc.

607].

        A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the R&R that is the subject of a proper objection on a de novo basis and

any non-objected portion on a “clearly erroneous” standard. Defendant Jackson

objected on numerous grounds to the Magistrate Judge’s Report and

Recommendation. Accordingly, the Court has reviewed the record in this case on

a de novo basis.

        After an independent de novo review of the record, the Court finds that the

R&R is correct and that the Defendant’s objections lack merit. Accordingly, the
Court OVERRULES Defendant’s objections [Doc. 607]; ADOPTS the Magistrate

Judge’s R&R [Doc. 602]; and FINDS Defendant Jackson competent to stand trial.

The Court determines that Defendant Jackson is presently able to understand the

nature and consequences of the proceedings against him; consult his lawyer with

a reasonable degree of understanding; and assist properly in his defense if he so

chooses.   The Magistrate Judge carefully evaluated the expert opinions and

evidence, as well as the concerns raised by Defendant’s counsel at the evidentiary

hearing and in post-hearing briefs (which substantially mirrored the objections

filed to the R&R). The Court therefore concurs with the Magistrate Judge’s findings

and holds that the Government demonstrated Defendant’s competency to stand

trial by a preponderance of the evidence, although Defendant presented expert

testimony that conflicted with the testimony and reports of the two experts

presented by the Government. Finally, the Court finds that the Magistrate Judge

properly considered challenges related to Defendant’s capacity to assist in his

defense, as previously demonstrated at times by an antagonistic relationship with

counsel, as well as by outbursts at the competency hearing — which resulted in his

removal from the Court — and by other outbursts while incarcerated.            See

Magistrate Judge’s discussion of Battle v. United States, 419 F.3d 1292 (11th Cir.

2005). (R&R, Doc. at 38-42.)

      As the Magistrate Judge commented in the R&R, none of the Court’s

findings are intended to minimize the major challenges that defense counsel will

need to navigate and manage in working with their client as this case proceeds to


                                        2
trial. Defense counsel has wisely added additional experienced counsel to his team

to assist in this process and to give Defendant an additional attorney to

communicate with in preparing for and proceeding through trial. 1 As the Court

continues with pretrial proceedings in this matter, it will endeavor to be sensitive

to the competency-related concerns raised by defense counsel and the trial

dynamics presented in this difficult case.



       IT IS SO ORDERED this 9th day of July, 2021.




                                          _____________________________
                                          Amy Totenberg
                                          United States District Judge




1 The Court notes that Defendant Jackson also had the benefit of the appointment of multiple
professionally accomplished attorneys prior to Mr. Ertel’s and Ms. Shepard’s appointment as
substitute counsel.

                                             3
